Citation Nr: 0831895	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for recurrent strain, right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis, cervical and thoracic spine.

4.  Entitlement to service connection for right ankle strain.

5.  Entitlement to service connection for deviated nasal 
septum, residual of nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1980 to July 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and December 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.  


FINDINGS OF FACT

1.  The veteran's recurrent strain, right knee is manifested 
by noncompensable limitation of flexion with arthritis.

2.  The veteran's bilateral plantar fasciitis is manifested 
by metatarsal pain with arthritis; moderate foot disability 
is not indicated.

3.  Prior to September 26, 2003, the veteran's degenerative 
arthritis, cervical and thoracic spine was manifested by some 
limitation of motion with arthritis.

4.  Effective from September 26, 2003, the veteran's 
degenerative arthritis, cervical and thoracic spine was 
manifested by abnormal scoliotic and kyphotic curvature.

5.  There is no current disability of the right ankle that 
has been related to active service.

6.  There is no current residual of a deviated nasal septum 
and/or nasal fracture that has been related to active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for recurrent strain, right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5279, 5284 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for degenerative arthritis, cervical and thoracic 
spine prior to September 26, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5290, 5291, 5293 (2003); 
5235-5243 (effective September 26, 2003).

4.  Effective from September 26, 2003, the criteria for a 20 
percent, but not greater, rating for degenerative arthritis, 
cervical and thoracic spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5290, 5291, 5293 (2003); 5235-
5243 (effective September 26, 2003).  

4.  Residuals of right ankle strain were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

5.  Residuals of deviated nasal septum and nasal fracture 
were not incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's claims for initial evaluations in excess of 10 
percent for recurrent strain, right knee, bilateral plantar 
fasciitis, and degenerative arthritis, cervical and thoracic 
spine arise from his disagreement with the initial 
evaluations following the grant of service connection.  It 
has been held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to the claims for service connection for right 
ankle sprain and deviated nasal septum, residual of nasal 
fracture, proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, a January 2004 letter advised the veteran of the 
evidence necessary to substantiate his claims for service 
connection, and the respective obligations of the veteran and 
the VA in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  While this letter came after the 
initial unfavorable decision on the claims, it was followed 
by readjudications in the November 2004 rating decision, May 
2005 statement of the case, December 2006 supplemental 
statement of the case, and December 2006 rating decision.  A 
notice was also provided in March 2006 on the issues of 
establishing a disability rating and effective date of award, 
followed by a readjudication of the claims in the 
supplemental statement of the case and rating decision of 
December 2006.  

Next, VA has a duty to assist the veteran in the development 
of all of the claims.  This duty includes assisting him in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA and military clinical 
examination reports and treatment records.  The veteran was 
also afforded multiple VA examinations to substantiate his 
increased rating claims, and neither the veteran nor his 
representative has argued that the most recent VA 
examinations are inadequate for rating purposes or otherwise 
deficient.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  The Board finds that as a result of the lack 
of relevant current diagnosis associated with right ankle 
disability or residuals of deviated nasal septum or nasal 
fracture, remand for an examination and etiological opinion 
as to these claims is not warranted.  38 C.F.R. 
§ 3.159(c)(4)(A) and (C) (2007).

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to an Initial Rating in Excess of 10 percent 
for Recurrent Strain, Right Knee

Service connection for recurrent strain, right knee was 
granted in the July 2003 rating decision, at which time a 10 
percent rating was assigned under Diagnostic Codes 5260 and 
5003 for some noncompensable limitation of motion with pain 
and arthritis, effective from August 1, 2003.  

VA treatment records from January 2004 reflect that the 
veteran had a history of a minor meniscal tear in the right 
knee during service.  There continued to be sporadic swelling 
and aching in the right knee.  

VA X-rays from August 2006 revealed mild degenerative change 
about the right knee with narrowing of the lateral 
compartment.  

VA joints examination in October 2006 revealed that the 
veteran reported constant knee pain and difficulty with 
stairs and inclines.  Flexion was from 0 to 130 degrees.  
Extension was from 0 degrees and full.  Ligaments were intact 
and stable, and McMurray's was negative.  The overall 
diagnosis included clinical presentation of degenerative 
joint disease (DJD) and arthritis with painful range of 
motion, and patella-femoral syndrome with painful range of 
motion.  Pain and stiffness were found to result in the loss 
of an additional 40 degrees of flexion.  

At the veteran's hearing before the Board in May 2007, the 
veteran indicated that his right knee would sometimes give 
way and that he would experience frequent swelling.

As will be shown more fully below, the Board finds that the 
evidence of record is against an increase in the currently 
assigned rating or additional separate ratings at any point 
since the original grant of service connection for the 
veteran's right knee disorder.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran is currently in receipt of a 10 percent rating 
for noncompensable limitation of flexion (130 degrees) with 
pain and arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260 (2007).  The evidence otherwise reflects no 
limitation of extension, and no current clinical evidence of 
recurrent subluxation or lateral instability.  Since 
arthritis is based on limited motion, a separate rating under 
the criteria for arthritis is not available.  There is also 
no additional uncompensated loss of right knee motion that 
would permit a higher rating based on pain.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In summary, the limitation of flexion is 
noncompensable under Diagnostic Code 5260, and the currently 
assigned 10 percent rating already takes into account the 
veteran's pain and functional impairment due to pain.

The Board has also considered the possibility of a separate 
rating associated with instability of the knee, however, 
clinical examination revealed that all ligaments were intact 
and stable without evidence of instability, and the veteran's 
pain has already been considered in the currently assigned 10 
percent rating under the arthritis codes and Diagnostic Code 
5260.  Thus, to additionally compensate the veteran's pain 
under Diagnostic Code 5257 in the face of no clinical 
findings of instability would be prohibited as pyramiding 
under 38 C.F.R. § 4.14 (2007).  Consequently, for all of the 
above reasons, the Board finds that a preponderance of the 
evidence is clearly against entitlement to higher or separate 
ratings for the veteran's service-connected right knee 
disorder.


III.  Entitlement to an Initial Rating in Excess of 10 
percent for Bilateral Plantar Fasciitis

Service connection for bilateral plantar fasciitis was also 
granted by the July 2003 rating decision, at which time a 
noncompensable rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (2007), relating to synovitis, which is 
to be rated as arthritis.  

VA treatment records from January 2004 reflect that the 
veteran's past medical history included plantar fasciitis.  
At this time, no treatment was provided for this disability 
and the veteran was told to continue with his current 
treatment.  

A private consultation in April 2005 revealed that the 
veteran desired new orthotics and that he also wanted to 
proceed with shock wave treatment.  Examination indicated 
that there was pain in the heel and hallux limitus, as 
before.  The assessment was plantar fasciitis.  The veteran 
was scheduled for shock wave treatment and casted in neutral 
position for custom foot orthosis.  

August 2006 VA X-rays of the feet revealed hallux valgus 
deformity with bunion formation, medial aspect of the first 
metatarsal, changes more marked on the left than on the 
right, enthesophyte formation of the calcaneus on the right 
posteriorly and at the plantar surface, and mild exaggeration 
of the longitudinal arch on the right compatible with mild 
pes cavus.  

VA feet examination in October 2006 revealed that the veteran 
described a gradual onset of plantar foot pain, and that 
treatment had consisted of orthotics, physical therapy, and 
modified foot gear.  The right foot had reportedly been worse 
than the left.  Physical examination revealed tenderness over 
the forefoot, arch, and heel, bilaterally.  Bilateral loss of 
arch was noted.  There were no hammertoes, clawfoot, or other 
deformity.  The overall diagnosis was moderate bilateral 
plantar fasciitis with painful weight bearing with orthotics, 
clinical presentation of arthritis of the midfoot, with 
painful weight bearing, and incidental finding of pes cavus.  

A December 2006 rating decision increased the rating for this 
disability to 10 percent under Diagnostic Code 5279 for 
anterior metatarsalgia.  

At the veteran's hearing before the Board in May 2007, the 
veteran indicated that he used orthotics for his plantar 
fasciitis and that he experienced pain on a daily basis, on 
the right greater than the left.  

The General Counsel held in VAOGCPREC 9-98 (August 14, 1998) 
that it is the medical nature of the particular disability to 
be rated which determines whether a diagnostic code is 
predicated on loss of range of motion, and that if the 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion, 38 C.F.R. §§ 4.40 and 
4.45 are considered only as to the diagnostic codes that are 
based on limitation of motion.  VAOGCPREC 9-98 noted as an 
example that residuals of a foot injury may require such 
consideration, depending on the nature of the injury.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  Here, the RO has most recently rated the veteran's 
disability utilizing the criteria in 38 C.F.R. § 4.71a, 
Diagnostic Code 5279 for the more predominant manifestation 
of the veteran's bilateral foot disability, i.e., the 
veteran's metatarsal pathology.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
injury of the foot warrants a 10 percent evaluation; a 
moderately severe injury to the foot warrants a 20 percent 
evaluation; and a severe injury to the foot warrants a 30 
percent evaluation.  Diagnostic Code 5284 also notes that a 
40 percent rating may be assigned where there is actual loss 
of use of the foot.

Other potentially applicable diagnostic codes which provide 
for a rating in excess of 10 percent for foot disorders 
include Diagnostic Code 5278 for acquired clawfoot (pes 
cavus), and Diagnostic Code 5283 for malunion or nonunion of 
tarsal or metatarsal bones.

A rating of 20 percent is also provided for moderately severe 
malunion or nonunion of tarsal or metatarsal bones.  38 
C.F.R. § 4.71a, Diagnostic Code 5283.

The Board has additionally given consideration as to whether 
a rating could be assigned under Diagnostic Code 5271, which 
provides for a 10 percent rating for moderate limitation of 
motion of the ankle and a 20 percent rating when marked 
limitation of the ankle is demonstrated.  However, it is 
clear that service connection is not in effect for a 
disability of the ankle and thus that code is not applicable 
to the facts of this case.

In the instant case, the veteran has complained of pain in 
both feet on repetitive use.  The veteran was granted service 
connection for his bilateral foot disability in July 2003, 
effective from August 2003.  Although the veteran was 
initially given a noncompensable rating for this service-
connected disability, the maximum rating under the diagnostic 
criteria for metatarsalgia of 10 percent has now been 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  The 
Board has considered the evidence of record, summarized 
above, and concludes that the preponderance of the evidence 
is against entitlement to a rating in excess of 10 percent 
for the veteran's bilateral plantar fasciitis.  

As was noted above, the veteran's primary complaint is pain 
on functional use, and while loss of arch was noted 
bilaterally, it was not indicated to be secondary to the 
veteran's service-connected disability and, in any event, was 
not manifested by symptoms that warrant the assignment of a 
20 percent or higher evaluation based on severe or pronounced 
bilateral or unilateral acquired flatfoot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2007).  Although the veteran 
clearly demonstrates pain on functional use, in light of the 
lack of any objective findings of limitation of motion, the 
Board finds that such pain on functional use is adequately 
compensated by the current 10 percent rating.  The metatarsal 
pain may also not be compensably rated as both metatarsalgia 
and as arthritis.  38 C.F.R. § 4.14.  In addition, although 
pain on manipulation and use is one of the elements for 
severe impairment under Diagnostic Code 5276, the criteria 
for severe impairment further call for objective evidence of 
marked deformity, an indication of swelling on use, and 
characteristic callosities, and none of these elements are 
demonstrated.  Pronounced impairment is also not shown as 
there is no evidence of marked pronation, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

Having determined that the veteran's bilateral foot 
disability does not warrant an increased rating under 
Diagnostic Codes 5003, 5276, or 5279, the Board has also 
considered the application of Diagnostic Code 5284 for 
injuries to the foot.  However, the Board finds that such 
limited objective evidence of disability is not reflective of 
the type of symptoms required for a higher rating for 
moderate, moderately severe or severe foot disability under 
DC 5284, whether considered unilaterally or bilaterally.  
Once again, the Board observes that the primary manifestation 
of the veteran's disability is pain on functional use, and 
that this manifestation has already been squarely 
contemplated under Diagnostic Code 5279 or, alternatively, 
Diagnostic Code 5003.  Since such pain is necessary for the 
current 10 percent rating under either Diagnostic Code 5279 
or 5003, the Board finds that it also cannot singularly form 
the basis for a finding of moderately severe disability and a 
20 percent rating under Diagnostic Code 5284.  In addition, 
while the Board has also considered the possibility of 
separate 10 percent ratings for moderate disability with 
respect to each foot, it finds that it is precluded from 
doing so based on the lack of objective evidence to warrant a 
moderate level of disability under Diagnostic Code 5284 as to 
each foot.

The Board has also considered other potentially applicable 
regulations, including the criteria for a rating in excess of 
10 percent under the other diagnostic codes cited above.  
However, in view of the clinical data which reflects no 
evidence of significant deformity, no significant limitation 
of motion of the foot, no significant pes cavus, and no 
malunion or nonunion of tarsal or metatarsal bones, there is 
no basis for a rating in excess of 10 percent under any of 
these diagnostic codes.  

The record reflects the veteran's complaints of recurrent 
pain upon prolonged standing or walking in his occupation.  
The Board also does not doubt in the least that the service-
connected disability produces pain.  However, for purposes of 
evaluating the service-connected disorder the subjective 
descriptions must be reviewed in light of the objective 
findings.  The Board must further point out that the 
schedular criteria are based on average impairment of earning 
capacity, not the level of impairment the service-connected 
disability produces in a particular occupation or line of 
occupations, such as those that demand prolonged standing 
without an opportunity to sit down.  

In summary, for all of the foregoing reasons, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's service-connected 
bilateral plantar fasciitis.


IV.  Entitlement to an Initial Rating in Excess of 10 percent 
for Degenerative Arthritis, Cervical and Thoracic Spine

Service connection for degenerative arthritis, cervical and 
thoracic spine, was also established by the July 2003 rating 
decision, effective from August 1, 2003.  At this time, a 10 
percent rating was assigned under Diagnostic Code 5003 for 
painful motion with arthritis despite the lack of any actual 
limitation of flexion or extension of either the cervical or 
thoracic spine.  Thus, separate 10 percent ratings for 
cervical and thoracic spine arthritis were clearly not 
warranted.  Moreover, to the extent that more recent VA 
examination results reveal limited lateral flexion of the 
cervical spine, there are no additional distinct findings 
with respect to the thoracic spine and in any event, the 
veteran acknowledges that he only has muscle discomfort in 
the thoracic spine.  Thus, separate compensable ratings for 
degenerative arthritis of both the cervical and thoracic 
spine are still not warranted.

November 2003 VA neurological examination of the 
thoracolumbar spine revealed no spinal tenderness or 
paraspinal muscle tenderness/spasm.  The veteran was also 
found to have full active flexion and extension.  

VA treatment records from January 2004 reflect that the 
veteran had a history of degenerative disc disease (DDD) of 
the neck which had been treated with Motrin.  At this time, 
the veteran noted some aches and stiffness in his back with 
doing some chores.  

VA spine examination in October 2006 revealed that the 
veteran reported the gradual development of pain with 
lifting, athletics, and minor falls.  He reported that his 
symptoms began in the cervical spine and radiated into the 
upper thoracic.  He only had paraspinal muscle discomfort in 
the thoracic spine.  The range of motion of the cervical 
spine revealed flexion to 45 degrees, extension from 0 to 45 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral lateral rotation to 70 degrees.  Neurological 
examination revealed that sensation was intact to 
sharp/dull/vibratory.  Motor examination was 4/5 in the upper 
extremities and reflexes were 2/2 in the upper extremities.  
X-rays of the cervical spine were interpreted to reveal mild 
scoliotic curvature of the spine with convexity to the left 
and mild DDD at C3-4 and C6-7.  X-rays of the thoracic spine 
revealed mild scoliotic curvature, spondylosis, multiple 
levels, and exaggeration of the kyphotic curvature.  The 
overall diagnosis was chronic strain of the cervical spine 
and upper thoracic paraspinal muscle groups, history of 
herniated nucleus pulposus of the C6-7 disc, diagnosed by 
magnetic resonance imaging (MRI) in 1995, and episodic 
painful range of motion in quiescence at this examination.  

At the veteran's hearing before the Board in May 2007, the 
veteran complained of constant pain in his upper and lower 
back with some radiculopathy into the upper and lower 
extremities.  

With respect to the veteran's claim for increased rating, the 
Board is mindful of the fact that it will be necessary to 
consider former Diagnostic Codes 5290, 5291, and 5293, the 
Codes for arthritis, and the criteria arising out of 
revisions to the Codes related to spine disabilities 
effective in and after September 2002.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees or the combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees or, muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees or combined range of motion of the cervical 
spine not greater than 170 degrees or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; favorable ankylosis or 
forward flexion of the cervical spine to 15 degrees or less 
warrants a 30 percent rating; and unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation warrants 
a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 26, 2003).  Diagnostic 
Code 5293 was renumbered Diagnostic Code 5243, effective 
September 26, 2003.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003. 

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  The Court has also 
indicated that the same symptomatology for a particular 
condition should not be evaluated under more than one 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Section 4.7 of title 38, Code of Federal 
Regulations, states that, "[w]here there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
also determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.

As noted more fully below, the Board finds that the most 
current rating criteria provide a basis for a 20 percent 
rating for this disorder, effective from September 26, 2003, 
the effective date of the new criteria.  

More specifically, as was already noted previously, the RO 
initially assigned a 10 percent rating for degenerative 
arthritis of the cervical and thoracic spine without evidence 
of limited movement, and more recent findings of some 
limitation of lateral flexion/rotation of the cervical spine 
are not sufficient to warrant separate 10 percent ratings for 
cervical and thoracic spine arthritis, or a rating higher 
than 10 percent under former Diagnostic Code 5290 for 
moderate or severe limitation of motion of the cervical 
spine.  The current 10 percent rating is already the maximum 
rating that was available for severe limitation of motion of 
the dorsal spine under former Diagnostic Code 5291.  

The Board also finds that with the range of motion findings 
currently of record, painful motion is clearly contemplated 
in the already assigned 10 percent rating for degenerative 
arthritis of the cervical and thoracic spine.  See 38 C.F.R. 
§§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Simply put, there is simply no additional uncompensated 
limitation that would justify a higher rating based on 
limited functional use.  

There is also no medical evidence of a fractured vertebra, 
ankylosis of the entire spine, or ankylosis of the cervical 
spine disability under former Diagnostic Codes 5285, 5286, 
and 5287.

A rating in excess of 10 percent is also not warranted under 
the revisions to the criteria for injuries to the spine 
effective on and after September 23, 2002.  Here, there is 
simply no medical evidence of incapacitating episodes that 
have been shown to require periods of bed rest made necessary 
by virtue of the veteran's cervical and thoracic spine 
disability that have been prescribed and treated by a 
physician.  In addition, the veteran's orthopedic disability 
in the cervical and thoracic spine has been assessed at 10 
percent disabling based on limitation of motion that is 
mechanical in nature, and while there is diagnostic evidence 
of disc disease, clinical findings both outpatient and during 
comprehensive examination do not match the veteran's 
subjective complaints.  Thus, the Board finds there is no 
basis to assign a separate, compensable rating for damage to 
any nerve.

However, in the process of considering the even more recent 
revisions to the spine criteria effective September 2003, 
while the evidence of record does not reveal the type of 
limited cervical and thoracic spine motion that is consistent 
with more than a 10 percent rating, and there is no evidence 
that the cervical or thoracic spine is or has ever been 
ankylosed, scoliotic and kyphotic curvature changes were 
noted by the VA spine examiner in October 2006, it is not 
clear whether the examiner believed such findings were 
attributed to the veteran's service-connected disability, and 
the new criteria alternatively provide a 20 percent rating 
for abnormal gait or spinal contour such as scoliosis, 
reversed lordosis, or kyphosis.  Consequently, giving the 
veteran the benefit of the doubt, the Board will grant a 20 
percent rating for the veteran's cervical and thoracic 
scoliotic and kyphotic curvature, effective from the date of 
these new rating criteria of September 26, 2003.  

In summary, while the evidence supports the grant of a 20 
percent rating after September 26, 2003, the evidence is 
against a rating in excess of 10 percent prior to that date 
or in excess of 20 percent after that date under all 
applicable diagnostic codes.


V.  Entitlement to Service Connection for Right Ankle Strain 
and Deviated Nasal Septum, Residual of Nasal Fracture

At the veteran's hearing before the Board in May 2007, the 
veteran testified that he strained his right ankle while 
playing football on active duty between 1984 and 1988 
(transcript (T.) at pp.3-4).  He further noted that his right 
ankle had been periodically symptomatic ever since, but that 
he had never received treatment for the ankle.  (T. at pp. 4-
5).  A June 2003 VA general medical examination revealed that 
the veteran's right ankle was in a quiescent state with 
normal X-rays, and the diagnosis was strain, right ankle, in 
remote past with recurring pain, in quiescent state.  

With respect to his deviated septum, he asserted that he 
originally fractured his nose as a child when he was hit by a 
baseball, and that while he did not have symptoms prior to 
service, he began having problems during active duty which 
were later diagnosed as a deviated septum (T. at pp. 6-7).  
The veteran further indicated that in October 2006, he 
underwent surgery to correct his deviated nasal septum, and 
testified while he continued to take medication for rhinitis 
(for which the Board notes the veteran is already service 
connected), the deviated nasal septum had been surgically 
repaired (T. at pp. 6-7).  The surgical record from this 
operation is contained within the record.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Here, while the Board will accept the veteran's account of 
periodic right ankle pain and residual problems associated 
with his deviated nasal septum during service, the record 
does not reveal any current evidence of right ankle 
disability and the veteran's deviated nasal septum has now 
been corrected, according to the veteran himself, without any 
continuing symptoms other than rhinitis, which is already 
service connected.  

Thus, as there are no current findings or diagnoses of 
disability associated with the right ankle or deviated nasal 
septum (that are not already service connected), the Board 
finds that the veteran's claims for service connection must 
be denied.  With respect to the requirement of a current 
disability, under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Accordingly, as the determination of 
current disability is also based on the existence of a 
current disability at the time of adjudication as opposed to 
any point during the pendency of the claim (Chelte v. Brown, 
10 Vet. App. 268 (1997)), the Board finds that the June 2003 
VA general medical examiner's diagnosis that the right ankle 
was in a state of quiescence, together with the lack of 
current evidence of relevant disability with respect to both 
claims, requires that the veteran's claims for service 
connection be denied on the basis of no current disability.  
It should also be noted that pain alone, without a diagnosed 
or identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In addition, even though the veteran was a medic during 
service, there is no evidence that indicates that his 
training is sufficient to permit him to diagnosis a current 
disability of the right ankle or deviated nasal septum.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
recurrent strain, right knee, is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis, cervical and thoracic spine prior to 
September 26, 2003, is denied.

Entitlement to a 20 percent, but not greater, rating for 
degenerative arthritis, cervical and thoracic spine, is 
granted, effective from September 26, 2003, subject to the 
law and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for right ankle strain is 
denied.

Entitlement to service connection for deviated nasal septum, 
residual of nasal fracture, is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


